Case 3:19-cv-00851-JRW Document 10 Filed 12/02/19 Page 1 of 1 PagelD #: 720
Case 3:19-cv-00851-JRW Document5 Filed 11/20/19 Page 2 of 2 PagelD #: 675

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))

This summons for (name hi individual and title, if any) Lo ASy, lle. Ne vow (ou yy het 3
was received by me on (date) lt 24 — Zz aA . Crowe ant

© I personally served the summons on the individual at (place)

on (date) ; or

 

0 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

i I served the summons on (name of individual) Sa yA Uy Qv Wav vA Dest. Clery‘ , who is

designated by law to accept service of process on behalf of (name of cacy lau Sy ‘Ile Jerse
aun i/het+vo Lrd-evnnn~on te on (date) tr [204 5 or q} C2 Fry
7 ¥ t —s

© I returned the summons unexecuted because Sor

 

 

1 Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

owe if22 [200 — Wo—~.

Server's signature

(lane itcher -- Fy oad Sener

Printed name and title

 

I3S¢ Bavdetaon LA, Se (SY Louiguille by

Server's address Une i

Additional information regarding attempted service, etc:
